PER CURIAM.
Upon review of the record, we find that the trial court erred in assessing appellant $250 in attorney’s fees for his representation by the public defender without affording him the notice of hearing thereon and opportunity to be heard required by section 27.56(7), Florida Statutes (1981). Drumm v. State, 432 So.2d 765 (Fla. 2d DCA 1983); Gryca v. State, 315 So.2d 221 (Fla. 1st DCA 1975). In addition, we find no valid waiver by appellant of this statutory requirement.
Accordingly, we reverse the final judgment assessing attorney’s fees and remand for a hearing on the amount of the fee with proper notice to the appellant and an opportunity to be heard.
OTT, C.J., and BOARDMAN and DAN-AHY, JJ., concur.